Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5 and 18-20, drawn to a liquid medium comprising functionalized nanocrystal, classified in B33Y 70/10
II. Claims 6-12, drawn to a method of functionalizing nanocrystals, classified in C23C 4/129.
III. Claims 13-17, drawn to a method for growing polymeric ligands on a functionalized nanocrystal, classified in B05D 3/10 and B05D 2505/50.

The inventions are independent or distinct, each from the other because:
	2.1.	Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another materially different process such as immersion the nanocrystal in a polymeric material and carbonizing by pyrolysis.
2.2.	Inventions I and III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the product of invention I is a liquid composition devoid of the polymer ligands required in invention III, and the process of invention III results in a product devoid of the liquid medium required in the product of invention I.
Inventions II and III are directed to distinct processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed: (1) have different effects due to the difference between the functionalized surface resulted from group II process and the polymerized surface resulted from group III process, (2) are mutually exclusive because the polymerization of group III is not required in group II process and the plasma sintering of group II is not required in the group III process, and the inventions are not obvious variants due to the difference between the functionalized surface resulted from group II process and the polymerized surface resulted from group III process.
A telephone call was made to Applicant’s Representative, Jason Creasman, on March 22, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.  A written restriction requirement was requested.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        




March 26, 2022